United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CITIZENSHIP & IMMIGRATION SERVICES,
Anaheim, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Sally F. LaMacchia, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0085
Issued: April 20, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 18, 2016 appellant, through counsel, filed a timely appeal from a May 4,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA), and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly reduced appellant’s wage-loss compensation based
on her wage-earning capacity in the selected position of customer complaint clerk.
FACTUAL HISTORY
On May 30, 2006 appellant, then a 42-year-old asylum officer, filed an occupational
disease claim (Form CA-2) alleging that she sustained left carpal tunnel syndrome (CTS) as a
result of using office equipment on a daily basis (OWCP File No. xxxxxx136). The record
indicates that appellant underwent left carpal tunnel release surgery on December 12, 2005.
OWCP accepted the claim for left CTS and left trigger finger on July 31, 2006. She received
intermittent wage-loss compensation through July 11, 2006.
On July 31, 2006 appellant filed a (Form CA-2) claiming that she had sustained
additional injuries, including right CTS, as a result of using office equipment (OWCP File No.
xxxxxx762). OWCP accepted the claim for right CTS, right wrist sprain, and right elbow and
forearm sprains. It administratively combined the two claims, with the right arm claim, OWCP
File No. xxxxxx762, serving as the master file.
Appellant worked light duty with no repetitive hand movement, and no pushing or
pulling. OWCP further developed the medical record with respect to whether appellant
continued to have employment-related residuals or disability. A second opinion physician,
Dr. J. Pierce Conaty, a Board-certified orthopedic surgeon, opined in a June 15, 2011 report that
appellant did not have any employment-related residuals and could return to regular duty. The
attending physician, Dr. Badi Jeffers, an osteopath, opined in a July 12, 2011 report that he
disagreed with Dr. Conaty, and indicated that appellant had permanent work restrictions.
OWCP found a conflict in medical opinion between Drs. Conaty and Jeffers, pursuant to
5 U.S.C. § 8123(a), and selected Dr. Alan Roberts, a Board-certified orthopedic surgeon, as a
referee physician to resolve the conflict. In a report dated November 8, 2011, Dr. Roberts opined
that she continued to have employment-related residuals. With respect to work restrictions,
Dr. Roberts opined that appellant could work as an asylum officer, if she did not exceed 30
minutes of typing without a 5-minute break.
The record indicates that on December 14, 2012, the employing establishment terminated
appellant’s employment due to an inability to perform her employment duties as a result of a
medical condition.3
Appellant began receiving wage-loss compensation as of
December 15, 2012.
OWCP referred appellant for vocational rehabilitation services in June 2013. In an
August 26, 2013 letter, the rehabilitation counselor indicated the plan was to have appellant
complete a training course to update her computer software skills. She noted that appellant
wanted more training with the Dragon voice recognition software, which would be provided in
3

The employing establishment indicated that it had made accommodations, including providing Dragon voice
recognition software used with word processing and other programs.

2

the training course. According to the counselor, two selected positions would be suitable after
completing training: customer complaint clerk and administrative assistant. In a job
classification (Form CA-66) dated August 22, 2013, she identified the customer complaint clerk
position as Department of Labor, Dictionary of Occupational Titles, No. 241.367-014.4 The
position was sedentary, with 10 pounds lifting, and occasional reaching, handling, and fingering.
The rehabilitation counselor indicated that the position was available in appellant’s area with
wages from $360.00 to $560.00 per week.
Appellant completed the training course as of January 30, 2014. The rehabilitation
counselor indicated in a May 23, 2014 memorandum that the position of customer complaint
clerk remained suitable for appellant.
OWCP referred appellant for a second opinion examination with Dr. Michael Einbund, a
Board-certified orthopedic surgeon. In a report dated February 17, 2015, Dr. Einbund provided a
history, results on examination, and review of medical records. He opined that appellant could
perform the customer complaint clerk position. Dr. Einbund noted that it involved only
occasional reaching, handling, and fingering.
In a report dated February 27, 2015, Dr. Jeffers provided results on examination and
indicated that x-rays were ordered. He noted in a May 29, 2015 report that he had a copy of
Dr. Einbund’s report, and he was “essentially in agreement with” Dr. Einbund with respect to
residuals, treatment, and work restrictions.
In a letter dated May 15, 2015, OWCP advised appellant that it proposed to reduce her
compensation because she had the capacity to earn wages of $360.00 per week as a customer
complaint clerk. It advised appellant that she had 30 days to submit additional evidence if she
disagreed with the proposed action.
By decision dated June 19, 2015, OWCP reduced appellant’s wage-loss compensation,
finding she had the capacity to earn $360.00 per week. It provided a worksheet indicating that
appellant’s net compensation every 28 days would be $3,891.92, based on a loss of wage-earning
capacity of $1,493.57 per week.

4

The duties of the customer complaint clerk (DOT No. 241.367-014) were described in the Department of
Labor’s Dictionary of Occupational Titles as: Investigates customer complaints about merchandise, service, billing,
or credit rating: Examines records, such as bills, computer printouts, microfilm, meter readings, bills of lading, and
related documents and correspondence, and converses or corresponds with customer and other company personnel,
such as billing, credit, sales, service, or shipping, to obtain facts regarding customer complaint. Examines pertinent
information to determine accuracy of customer complaint and to determine responsibility for errors. Notifies
customer and designated personnel of findings, adjustments, and recommendations, such as exchange of
merchandise, refund of money, credit of customer’s account, or adjustment of customer’s bill. May recommend to
management improvements in product, packaging, shipping methods, service, or billing methods and procedures to
prevent future complaints of similar nature. May examine merchandise to determine accuracy of complaint. May
follow up on recommended adjustments to ensure customer satisfaction. May key information into computer to
obtain computerized records. May trace missing merchandise and be designated tracer clerk (clerical). May
investigate overdue and damaged shipments or shortages in shipments for common carrier and be designated overshort-and-damage clerk (clerical). May be designated according to type of complaint adjusted as bill adjuster
(clerical); merchandise-adjustment clerk (retail trade); service investigator (utilities, tel. & tel.)

3

Appellant, through counsel, requested a hearing before an OWCP hearing representative
on July 10, 2015. A hearing was held on February 17, 2016. Counsel contended that there was
no evidence in the record establishing that employers could accommodate someone whose
medical restrictions required the use of Dragon voice recognition software. She further argued
that there was no evidence in the record that in the market survey the VA rehabilitation counselor
asked potential employers if they could accommodate the case of the software.
In a February 11, 2016 report, Dr. Jeffers provided results on examination. He reported
appellant had permanent modified work restrictions, without discussing specific restrictions.
By decision dated May 4, 2016, the hearing representative affirmed the June 19, 2015
decision. She found appellant’s compensation was properly reduced to reflect her wage-earning
capacity as a customer complaint clerk.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of justifying a subsequent
reduction in such benefits.5
Under 5 U.S.C. § 8115(a), wage-earning capacity is determined by the actual wages
received by an employee if the earnings fairly and reasonably represent his or her wage-earning
capacity. If the actual earnings do not fairly and reasonably represent wage-earning capacity, or if
the employee has no actual earnings, her wage-earning capacity is determined with due regard to
the nature of her injury, her degree of physical impairment, her usual employment, her age, her
qualifications for other employment, the availability of suitable employment, and other factors and
circumstances which may affect her wage-earning capacity in his disabled condition.6
OWCP must initially determine a claimant’s medical condition and work restrictions before
selecting an appropriate position that reflects his or her wage-earning capacity. The medical
evidence upon which OWCP relies must provide a detailed description of the condition.7
Additionally, the Board has held that a wage-earning capacity determination must be based on a
reasonably current medical evaluation.8
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an OWCP wage-earning capacity specialist for
selection of a position, listed in the Department of Labor’s Dictionary of Occupational Titles or
otherwise available in the open market, that fits the employee’s capabilities with regard to his or
her physical limitations, education, age, and prior experience. Once this selection is made, a
determination of wage rate and availability in the labor market should be made through contact
5

Carla Letcher, 46 ECAB 452, (1995).

6

See Wilson L. Clow, Jr., 44 ECAB 157 (1992); see also 5 U.S.C. § 8115(a).

7

William H. Woods, 51 ECAB 619 (2000).

8

John D. Jackson, 55 ECAB 465 (2004).

4

with the state employment service or other applicable service.9 Finally, application of the
principles set forth in Albert C. Shadrick will result in the percentage of the employee’s loss of
wage-earning capacity.10
ANALYSIS
OWCP based its June 19, 2015 wage-earning capacity decision on appellant’s capacity to
earn wages as a customer complaint clerk. It must initially determine a claimant’s medical
condition and work restrictions before selecting an appropriate position that reflects his or her
wage-earning capacity.11 In a February 17, 2015 report, Dr. Einbund provided a complete report
and noted his review of the position description for the customer complaint clerk position. He
opined that appellant could perform the job duties described. Dr. Einbund noted that it was a
sedentary position with limited reaching, handling, and fingering. There is no probative
evidence of record to establish that appellant was unable to perform the selected position.
Dr. Jeffers indicated in his May 29, 2015 report that he was essentially in agreement with
Dr. Einbund regarding work restrictions. In a February 27, 2016 report, he briefly referred to
permanent work restrictions, but he did not identify specific restrictions. The Board finds the
weight of the medical evidence establishes appellant had the physical capacity to perform the
duties of the selected position.12
The Board also finds that appellant had the necessary vocational and educational
preparation for the selected position of customer complaint clerk. Appellant successfully
completed computer training in January 2014, and the rehabilitation counselor indicated the
position was vocationally suitable. In addition, the rehabilitation counselor advised that the
position of customer complaint clerk was reasonably available in the local labor market with an
entry-level weekly wage of $360.00.
The Board finds that OWCP considered the appropriate factors in determining that the
customer complaint clerk position represented appellant’s wage-earning capacity. These factors
included availability of suitable employment and her physical limitations, usual employment,
age, and employment qualifications. The evidence established that appellant had the requisite
physical ability, skill, and experience to perform the position and that such a position was
reasonably available within the general labor market of her commuting area.13
The application of the Shadrick formula was then made to determine the reduction in
compensation. OWCP uses the pay rate for compensation purposes, which in this case was the

9

See Dennis D. Owen, 44 ECAB 475 (1993).

10

5 ECAB 376 (1953); see also 20 C.F.R. § 10.403.

11

See J.E., Docket No. 16-0006 (issued November 16, 2016).

12

Id.

13

Id.; see also supra note 8.

5

date disability began on December 15, 2012.14 It found the weekly pay rate when disability
began on December 15, 2012 was $1,866.96 per week. The wage-earning capacity in terms of
percentage is determined by dividing the earnings of $360.00 by the current pay rate for the date
of injury job, resulting in a 20 percent wage-earning capacity.15 Appellant’s loss of wageearning capacity in terms of dollars is determined by multiplying the pay rate for compensation
purposes by the percentage of wage-earning capacity, and the resulting dollar amount is
subtracted from the pay rate for compensation purposes to obtain the loss of wage-earning
capacity.16 The Board finds that OWCP properly reduced appellant’s compensation in this case.
On appeal, counsel reiterates the argument that OWCP failed to identify a suitable
position, because employers were not asked about use of the Dragon software. She cites K.S.17
in support of her argument. However, the instant case is distinguishable from K.S. in that it
involved a selected position that was not within the physical restrictions as established by the
medical evidence.18 In the present case, the use of the voice recognition software was never a
medical restriction. The medical evidence showed that appellant could perform the duties of the
position, without reference to use of any voice recognition software. For the reasons discussed
above, the Board finds that OWCP properly reduced appellant’s compensation to reflect her
wage-earning capacity under 5 U.S.C. § 8115(a).
CONCLUSION
The Board finds that OWCP properly reduced appellant’s wage-loss compensation based
on her wage-earning capacity in the selected position of customer complaint clerk.

14

See 20 C.F.R. § 10.5(s), which provides the pay rate for compensation is the pay at time of injury, time
disability begins or the time disability recurs, if the recurrence begins more than six months after return to regular
full-time work, whichever is greater.
15

Id. at § 10.403(d).

16

Id. at § 10.403(e).

17

Docket No. 14-0752 (issued July 24, 2014).

18

The selected position of cashier required lifting of 20 pounds occasionally, which was beyond the claimant’s
established work restrictions. The assertion of the rehabilitation counselor that special accommodations could be
made was not sufficient to make the position medically suitable.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 4, 2016 is affirmed.
Issued: April 20, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

